Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 3-17-21 have been accepted by the examiner.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Yonekubo et al. (US 2015/0279114) discloses (Fig. 1 and 18) a head-mounted display apparatus (seen in Fig. 1) comprising:
a cross dichroic prism (including 850, 850R, 850G, and 850B) including:
a first triangular prism (850G);
a second triangular prism (850R);
a third triangular prism (850B);
a fourth triangular prism (merely labelled 850, shown as the top triangle of 850 in Fig. 18, see also “four triangular prisms” discussed in [0330]);
a first dichroic film (851) having:
a first portion provided between the first triangular prism and the second triangular prism along a first direction (the bottom left portion of 851 is between the first and second prisms 850G and 850R in a diagonal direction from bottom left to upper right, as seen in Fig. 18);
a second portion provided between the third triangular prism and the fourth triangular prism along the first direction (the top right portion of 851 is between the third and fourth prisms 850B and 850 in a diagonal direction from bottom left to upper right, as seen in Fig. 18); and
a third portion provided between the first portion and the second portion (directly in the center, between all four prisms); and
a second dichroic film (852) having:
a fourth portion provided between the first triangular prism and the third triangular prism (the bottom right portion of 852 is between the first and third prisms 850G and 850B in a diagonal direction from bottom right to upper left, as seen in Fig. 18) along a second direction that intersects the first direction (851 and 852 are in two different diagonal directions, seen in Fig. 18); and
a fifth portion provided between the second triangular prism and the fourth triangular prism along the second direction (the top left portion of 851 is between the second and fourth prisms 850R and 850 in a diagonal direction from bottom right to upper left, as seen in Fig. 18);
a first display panel (840R) provided facing a first surface of the first triangular prism (facing the left surface as seen in Fig. 18);
a second display panel (840G) provided facing a second surface of the second triangular prism (facing the bottom surface as seen in Fig. 18); and
a third display panel (840B) provided facing a third surface of the third triangular prism (facing the right surface as seen in Fig. 18),
wherein the third portion of the first dichroic film (the portion in the center of the prisms) is provided between the fourth portion of the second dichroic film and the fifth portion of the second dichroic film (851 and 852 have an “X shape” as discussed in [0330], and so the third portion of 851 in the center of the prisms will also divide the fourth and fifth portions of 852 in the center of the dichroic prism).
However, Yonekubo fails to teach or suggest details about an “aerial conversion length.”

Miyamae et al. (US 2015/00429614) discloses (Fig. 1) a display apparatus comprising:
a cross dichroic prism (500) including:
a first triangular prism (eg. the triangle at the bottom of 500 in Fig. 1);
a second triangular prism (eg. the triangle at the left of 500 in Fig. 1);
a third triangular prism (eg. the triangle at the right of 500 in Fig. 1);
a fourth triangular prism (eg. the triangle at the top of 500 in Fig. 1);
a first film (eg. the film running from bottom left to upper right inside of 500, see [0104] which discusses “Dielectric multilayer films are formed on substantially X-shaped interfaces between the bonded rectangular prisms”) having:
a first portion provided between the first triangular prism and the second triangular prism along a first direction (the bottom left portion of the film is between the first and second prisms in the bottom and left, as seen in Fig. 1);
a second portion provided between the third triangular prism and the fourth triangular prism along the first direction (the top right portion of the film is between the third and fourth prisms right and top, as seen in Fig. 1); and
a third portion provided between the first portion and the second portion (directly in the center, between all four triangular prisms, corresponding to the location of “a shadow of the intersection at the center of the cross dichroic prism” as discussed in [0004]); and
a second film (eg. the film running from bottom right to upper left inside of 500) having:
a fourth portion provided between the first triangular prism and the third triangular prism (the bottom right portion of the film is between the first and third prisms in the bottom and right, as seen in Fig. 1) along a second direction that intersects the first direction (the two films cross to form an X shape as discussed above, and in [0104], also seen in Fig. 1); and
a fifth portion provided between the second triangular prism and the fourth triangular prism along the second direction (the top left portion of the film is between the second and fourth prisms in the right and top, as seen in Fig. 1);
a first display panel (400R) provided facing a first surface of the first triangular prism (facing the left surface via 220 as seen in Fig. 1);
a second display panel (400G) provided facing a second surface of the second triangular prism (facing the bottom surface via 240 as seen in Fig. 1); and
a third display panel (400B) provided facing a third surface of the third triangular prism (facing the right surface via 210 as seen in Fig. 1),
wherein the third portion of the first dichroic film is provided between the fourth portion of the second dichroic film and the fifth portion of the second dichroic film (as discussed above, the third portion of the first film is in the “center” and so will also be between the fourth and fifth portions of the second film in the center of the dichroic prism).
However, Miyamae also fails to teach or suggest details about an “aerial conversion length.”

Kitabayashi (US 2006/0170886) a display apparatus (Fig. 19) comprising:
a cross dichroic prism (144) including:
a first triangular prism (eg. a first triangle 144A at the right in Fig. 19);
a second triangular prism (eg. a second triangle 144A at the top in Fig. 19);
a third triangular prism (eg. a third triangle at the bottom in Fig. 19);
a fourth triangular prism (144B at the left in Fig. 19);
a first and second film (shown as an X between the prisms in Fig. 19, “films” between the prisms of the dichroic prism discussed in [0235]);
a first display panel (141R) provided facing a first surface of the first triangular prism (facing the top surface as seen in Fig. 19);
a second display panel (141G) provided facing a second surface of the second triangular prism (facing the right surface as seen in Fig. 19); and
a third display panel (141B) provided facing a third surface of the third triangular prism (facing the bottom surface as seen in Fig. 19).
Kitabayashi also discloses an aerial conversion length between the first display panel and a center of the dichroic prism (“distance IR” discussed in [0197]) in a third direction that intersects the first direction and the second direction (the vertical direction in Fig. 19).

However, none of the currently cited references of record teaches or suggests wherein “a ratio between an aerial conversion length between the first display panel and a center of the dichroic prism and a width of the third portion in a third direction that intersects the first direction and the second direction is greater than or equal to 250:1” when combined with each of the other currently cited claim limitations.

Claims 2-9 are dependent upon claim 1, and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691